By the Court.
In compliance with section 852, Revised Statutes, the county commissioners of Tuscarawas county, at their regular session iu September, a. d. 1882, examined and compared the accounts and vouchers of the auditor and treasurer of the county, counted the funds in the treasury, and assumed to direct Abraham R. Holmes, the auditor, to publish an exhibit of the receipts and expenditures for the year then past, in certain newspapers, and among them in the “ Tuscarawas Chronicle,” a newspaper of which the relator, James E. Graham, then was the owner and publisher. The auditor, although thus directed, did not at any time, or in any manner, contract with, request, or authorize the relator to publish said exhibit in-his newspaper, but caused such publication to be made in two other newspapers of opposite politics, and also in one German newspaper, that were printed and of general circulation in Tuscarawas county.
The relator published said exhibit in the “ Tuscarawas Chronicle,” and his claim for so publishing was allowed by the county commissioners, and for the payment thereof, they ordered the auditorio issue a warrant, iu behalf of the relator, on the treasurer of the county. Upon the auditor’s refusal to comply with the order, a proceeding in mandamus was commenced to compel him so to do. To the peti*490tion for mandamus an answer was filed by the auditor; a demurrer to the answer was overruled by the court of common pleas, and such ruling was sustained by the district court.
Held, that the law conferred upon the auditor, and not upon the county commissioners, the power and authority to select the newspapers in which said exhibit may be publishéd.

Judgment affirmed.